Exhibit 10.5

 

AMENDED AND RESTATED

FUND ACCOUNTING SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of April 30, 2018, by and between MVC
CAPITAL, INC., a Delaware corporation, (the “Fund”) and U.S. BANCORP FUND
SERVICES, LLC, a Wisconsin limited liability company (“USBFS”).

 

WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement
dated, February 1, 2006.

 

WHEREAS, the Fund is a closed-end management investment company, which has
elected to be regulated as a business development company under the Investment
Company Act of 1940, as amended (the “1940 Act”); and

 

WHEREAS, USBFS is, among other things, in the business of providing fund
accounting services for the benefit of its customers; and

 

WHEREAS, the Fund desires to retain USBFS to provide accounting services.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.                                      Appointment of USBFS as Accountant

 

The Fund hereby appoints USBFS as accountant of the Fund on the terms and
conditions set forth in this Agreement, and USBFS hereby accepts such
appointment and agrees to perform the services and duties set forth in this
Agreement.  The services and duties of USBFS shall be confined to those matters
expressly set forth herein, and no implied duties are assumed by or may be
asserted against USBFS hereunder.

 

2.                                      Services and Duties of USBFS

 

USBFS shall provide the following accounting services to the Fund:

 

A.                                    Portfolio Accounting Services:

 

(1)                               Maintain portfolio records on a trade date +1
basis using security trade information communicated from the Fund’s investment
adviser.

 

(2)                               For each valuation date, obtain prices from a
pricing source approved by the board of directors of the Fund (the “Board of
Directors”) and apply those prices to the portfolio positions.  For those
securities where market quotations are not readily available, the Board of
Directors shall approve, in good faith, procedures for determining the fair
value for such securities.

 

--------------------------------------------------------------------------------


 

(3)                               Identify interest and dividend accrual
balances as of each valuation date and calculate gross earnings on investments
for each accounting period.

 

(4)                               Determine gain/loss on security sales and
identify them as short-term or long-term; account for periodic distributions of
gains or losses to shareholders and maintain undistributed gain or loss balances
as of each valuation date.

 

(5)                               On a daily basis, reconcile cash and monthly,
investment balances of the Fund with the Fund’s custodian.

 

(6)                               On a monthly basis, provide the Fund with the
beginning cash balance available for investment purposes.   .

 

(7)                               Transmit a copy of the portfolio valuation to
the Fund’s investment adviser daily.

 

(8)                               Review the impact of current day’s activity on
a per share basis, and review changes in market value.

 

(9)                               Supply various statistical data as requested
by the Fund on an ongoing basis.

 

(10)                        Prepare a monthly reconciliation between the Fund’s
cash portfolio as held on USBFS’s accounting records and the Fund’s internal
records.

 

B.                                    Expense Accrual and Payment Services:

 

(1)                               For each valuation date, calculate the expense
accrual amounts as directed by the Fund as to methodology, rate or dollar
amount.

 

(2)                               Process and record payments for Fund expenses
upon receipt of written authorization from the Fund.

 

(3)                               Account for Fund expenditures and maintain
expense accrual balances at the level of accounting detail, as agreed upon by
USBFS and the Fund.

 

(4)                               Provide expense accrual and payment reporting.

 

C.                                    Fund Valuation and Financial Reporting
Services:

 

(1)                               Account for Fund share repurchases, sales,
exchanges, transfers, dividend reinvestments, and other Fund share activity as
reported by the Fund’s transfer agent on a timely basis.

 

(2)                               Determine net investment income (earnings) for
the Fund as of each valuation date.  Account for periodic distributions of
earnings to

 

2

--------------------------------------------------------------------------------


 

shareholders and maintain undistributed net investment income balances as of
each valuation date.

 

(3)                               Maintain a general ledger and other accounts,
books, and financial records for the Fund in the form as agreed upon.

 

(4)                               Determine the net asset value of the Fund
according to the accounting policies and procedures set forth in the Fund’s
latest Form 10-K.

 

(5)                               Calculate per share net asset value, per share
net earnings, and other per share amounts reflective of Fund operations at such
time as required by the nature and characteristics of the Fund.

 

(6)                               Communicate to the Fund, at an agreed upon
time, the per share net asset value for each valuation date.

 

(7)                               Prepare monthly reports that document the
adequacy of accounting detail to support month-end ledger balances.

 

(8)                               Prepare monthly security transactions
schedules/reports.

 

D.                                    Tax Accounting Services:

 

(1)                               Maintain accounting records for the investment
portfolio of the Fund to support the tax reporting required for “regulated
investment companies” under the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(2)                               Maintain tax lot detail for the Fund’s
investment portfolio.

 

(3)                               Calculate taxable gain/loss on security sales
using the tax lot relief method designated by the Fund.

 

(4)                               Provide the necessary financial information to
calculate the taxable components of income and capital gains distributions to
support tax reporting to the shareholders.

 

E.                                     Compliance Control Services.

 

USBFS will:

 

(1)                               Support reporting to regulatory bodies and
support financial statement preparation by making the Fund’s accounting records
available to the Fund, the Securities and Exchange Commission (the “SEC”), and
the independent accountants.

 

3

--------------------------------------------------------------------------------


 

(2)                               Maintain accounting records according to the
1940 Act and regulations provided thereunder.

 

(3)                               Perform its duties hereunder in compliance
with all applicable laws and regulations and provide any sub-certifications
reasonably requested by the Fund in connection with any certification required
of the Fund pursuant to the Sarbanes-Oxley Act of 2002 (the “SOX Act”) or any
rules or regulations promulgated by the SEC thereunder, provided the same shall
not be deemed to change USBFS’ standard of care as set forth herein.

 

(4)                               Cooperate with the Fund’s independent
accountants and take all reasonable action in the performance of its obligations
under this Agreement to ensure that the necessary information is made available
to such accountants for the expression of their opinion on the Fund’s financial
statements without any qualification as to the scope of their examination.

 

3.                                      Changes in Accounting Procedures

 

Any resolution passed by the Board of Directors that affects accounting
practices and procedures under this Agreement shall be effective upon written
receipt of notice and acceptance by USBFS.

 

4.                                      Changes in Equipment, Systems, Etc.

 

USBFS reserves the right to make changes from time to time, as it deems
advisable, relating to its systems, programs, rules, operating schedules and
equipment, so long as such changes do not adversely affect the services provided
to the Fund under this Agreement.

 

5.                                      Compensation

 

USBFS shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit A hereto (as
amended from time to time).  USBFS shall also be reimbursed for such
miscellaneous expenses (e.g., telecommunication charges, postage and delivery
charges, and reproduction charges) as are reasonably incurred by USBFS in
performing its duties hereunder.  The Fund shall pay all such fees and
reimbursable expenses within 30 calendar days following receipt of the billing
notice, except for any fee or expense subject to a good faith dispute.  The Fund
shall notify USBFS in writing within 30 calendar days following receipt of each
invoice if the Fund is disputing any amounts in good faith.  The Fund shall pay
such disputed amounts within 10 calendar days of the day on which the parties
agree to the amount to be paid.  With the exception of any fee or expense the
Fund is disputing in good faith as set forth above, unpaid invoices shall accrue
a finance charge of 1½% per month after the due date.  Notwithstanding anything
to the contrary, amounts owed by the Fund to USBFS shall only be paid out of the
assets and property of the Fund.

 

4

--------------------------------------------------------------------------------


 

6.                                      Representations and Warranties

 

A.                                    The Fund hereby represents and warrants to
USBFS, which representations and warranties shall be deemed to be continuing
throughout the term of this Agreement, that:

 

(1)                               It is duly organized and existing under the
laws of the jurisdiction of its organization, with full power to carry on its
business as now conducted, to enter into this Agreement and to perform its
obligations hereunder;

 

(2)                               This Agreement has been duly authorized,
executed and delivered by the Fund in accordance with all requisite action and
constitutes a valid and legally binding obligation of the Fund, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting the rights and
remedies of creditors and secured parties; and

 

(3)                               It is conducting its business in compliance in
all material respects with all applicable laws and regulations, both state and
federal, and has obtained all regulatory approvals necessary to carry on its
business as now conducted; there is no statute, rule, regulation, order or
judgment binding on it and no provision of its charter, bylaws or any contract
binding it or affecting its property which would prohibit its execution or
performance of this Agreement.

 

B.                                    USBFS hereby represents and warrants to
the Fund, which representations and warranties shall be deemed to be continuing
throughout the term of this Agreement, that:

 

(1)                               It is duly organized and existing under the
laws of the jurisdiction of its organization, with full power to carry on its
business as now conducted, to enter into this Agreement and to perform its
obligations hereunder;

 

(2)                               This Agreement has been duly authorized,
executed and delivered by USBFS in accordance with all requisite action and
constitutes a valid and legally binding obligation of USBFS, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting the rights and
remedies of creditors and secured parties; and

 

(3)                               It is conducting its business in compliance in
all material respects with all applicable laws and regulations, both state and
federal, and has obtained all regulatory approvals necessary to carry on its
business as now conducted; there is no statute, rule, regulation, order or
judgment binding on it and no provision of its charter, bylaws or any contract
binding it or affecting its property which would prohibit its execution or
performance of this Agreement.

 

5

--------------------------------------------------------------------------------


 

7.                                      Standard of Care; Indemnification;
Limitation of Liability

 

A.                                    USBFS shall exercise reasonable care in
the performance of its duties under this Agreement.  Neither USBFS nor its
suppliers shall be liable for any error of judgment or mistake of law or for any
loss suffered by the Fund or any third party in connection with its duties under
this Agreement, including losses resulting from mechanical breakdowns or the
failure of communication or power supplies beyond USBFS’ control, except a loss
arising out of or relating to USBFS’ refusal or failure to comply with the terms
of this Agreement or from its bad faith, negligence, or willful misconduct in
the performance of its duties under this Agreement.  Notwithstanding any other
provision of this Agreement, if USBFS has exercised reasonable care in the
performance of its duties under this Agreement, the Fund shall indemnify and
hold harmless USBFS and its suppliers from and against any and all claims,
demands, losses, expenses, and liabilities of any and every nature (including
reasonable attorneys’ fees) that USBFS or its suppliers may sustain or incur or
that may be asserted against USBFS or its suppliers by any person arising out of
or related to any action taken or omitted to be taken by it in performing the
services hereunder (i) in accordance with the foregoing standards, or (ii) in
reliance upon any written or oral instruction provided to USBFS by any duly
authorized officer of the Fund, as approved by the Board of Directors of the
Fund, except for any and all claims, demands, losses, expenses, and liabilities
arising out of or relating to USBFS’ refusal or failure to comply with the terms
of this Agreement or from its bad faith, negligence or willful misconduct in the
performance of its duties under this Agreement.  This indemnity shall be a
continuing obligation of the Fund, its successors and assigns, notwithstanding
the termination of this Agreement.  As used in this paragraph, the term “USBFS”
shall include USBFS’ directors, officers and employees.

 

USBFS shall indemnify and hold the Fund harmless from and against any and all
claims, demands, losses, expenses, and liabilities of any and every nature
(including reasonable attorneys’ fees) that the Fund may sustain or incur or
that may be asserted against the Fund by any person arising out of any action
taken or omitted to be taken by USBFS as a result of USBFS’ refusal or failure
to comply with the terms of this Agreement, or from its bad faith, negligence,
or willful misconduct in the performance of its duties under this Agreement. 
This indemnity shall be a continuing obligation of USBFS, its successors and
assigns, notwithstanding the termination of this Agreement.  As used in this
paragraph, the term “Fund” shall include the Fund’s directors, officers and
employees.

 

In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, USBFS shall take all reasonable steps to minimize
service interruptions for any period that such interruption continues.  USBFS
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown at the expense of USBFS. 
USBFS agrees that it shall, at all times, have reasonable contingency plans with
appropriate

 

6

--------------------------------------------------------------------------------


 

parties, making reasonable provision for emergency use of electrical data
processing equipment to the extent appropriate equipment is available. 
Representatives of the Fund shall be entitled to inspect USBFS’ premises and
operating capabilities at any time during regular business hours of USBFS, upon
reasonable notice to USBFS.  Moreover, USBFS shall provide the Fund, at such
times as the Fund may reasonably require, copies of reports rendered by
independent accountants on the internal controls and procedures of USBFS
relating to the services provided by USBFS under this Agreement.

 

Notwithstanding the above, USBFS reserves the right to reprocess and correct
administrative errors at its own expense.

 

In no case shall either party be liable to the other for (i) any special,
indirect or consequential damages, loss of profits or goodwill (even if advised
of the possibility of such); (ii) any delay by reason of circumstances beyond
its control, including acts of civil or military authority, national
emergencies, labor difficulties, fire, mechanical breakdown, flood or
catastrophe, acts of God, insurrection, war, riots, or failure beyond its
control of transportation or power supply.

 

B.                                    In order that the indemnification
provisions contained in this section shall apply, it is understood that if in
any case the indemnitor may be asked to indemnify or hold the indemnitee
harmless, the indemnitor shall be fully and promptly advised of all pertinent
facts concerning the situation in question, and it is further understood that
the indemnitee will use all reasonable care to notify the indemnitor promptly
concerning any situation that presents or appears likely to present the
probability of a claim for indemnification.  The indemnitor shall have the
option to defend the indemnitee against any claim that may be the subject of
this indemnification.  In the event that the indemnitor so elects, it will so
notify the indemnitee and thereupon the indemnitor shall take over complete
defense of the claim, and the indemnitee shall in such situation initiate no
further legal or other expenses for which it shall seek indemnification under
this section.  The indemnitee shall in no case confess any claim or make any
compromise in any case in which the indemnitor will be asked to indemnify the
indemnitee except with the indemnitor’s prior written consent.

 

C.                                    The indemnity and defense provisions set
forth in this Section 7 shall indefinitely survive the termination and/or
assignment of this Agreement.

 

D.                                    If USBFS is acting in another capacity for
the Fund pursuant to a separate agreement, nothing herein shall be deemed to
relieve USBFS of any of its obligations in such other capacity.

 

7

--------------------------------------------------------------------------------


 

8.                                      Notification of Error

 

The Fund will notify USBFS of any discrepancy between USBFS and the Fund,
including, but not limited to, failing to account for a security position in the
Fund’s portfolio, upon the later to occur of: (i) three business days after
receipt of any reports rendered by USBFS to the Fund; (ii) three business days
after discovery of any error or omission not covered in the balancing or control
procedure; or (iii) three business days after receiving notice from any
shareholder regarding any such discrepancy.

 

9.                                      Data Necessary to Perform Services

 

The Fund or its agent shall furnish to USBFS the data necessary to perform the
services described herein at such times and in such form as mutually agreed
upon.

 

10.                               Proprietary and Confidential Information

 

USBFS agrees on behalf of itself and its directors, officers, and employees to
treat confidentially and as proprietary information of the Fund, all records and
other information relative to the Fund and prior, present, or potential
shareholders of the Fund (and clients of said shareholders), and not to use such
records and information for any purpose other than the performance of its
responsibilities and duties hereunder, except (i) after prior notification to
and approval in writing by the Fund, which approval shall not be unreasonably
withheld and may not be withheld where USBFS may be exposed to civil or criminal
contempt proceedings for failure to comply, (ii) when requested to divulge such
information by duly constituted authorities, or (iii) when so requested by the
Fund.  Records and other information which have become known to the public
through no wrongful act of USBFS or any of its employees, agents or
representatives, and information that was already in the possession of USBFS
prior to receipt thereof from the Fund or its agent, shall not be subject to
this paragraph.

 

Further, USBFS will adhere to the privacy policies adopted by the Fund pursuant
to Title V of the Gramm-Leach-Bliley Act, as may be modified from time to time. 
In this regard, USBFS shall have in place and maintain physical, electronic and
procedural safeguards reasonably designed to protect the security,
confidentiality and integrity of, and to prevent unauthorized access to or use
of, records and information relating to the Fund and its shareholders.

 

11.                               Records

 

USBFS shall keep records relating to the services to be performed hereunder in
the form and manner, and for such period, as it may deem advisable and is
agreeable to the Fund, but not inconsistent with the rules and regulations of
appropriate government authorities, in particular, Section 31 of the 1940 Act
and the rules thereunder.  USBFS agrees that all such records prepared or
maintained by USBFS relating to the services to be performed by USBFS hereunder
are the property of the Fund and will be preserved, maintained, and made
available in accordance with such applicable sections and rules of the 1940 Act
and will be promptly surrendered to the Fund or its designee on and in
accordance with its request.

 

8

--------------------------------------------------------------------------------


 

USBFS agrees to provide any records necessary to the Fund to comply with the
Fund’s disclosure controls and procedures adopted in accordance with the SOX
Act. Without limiting the generality of the foregoing, USBFS shall cooperate
with the Fund and assist the Fund as necessary by providing information to
enable the appropriate officers of the Fund to execute any required
certifications.

 

12.                               Compliance with Laws

 

The Fund has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to compliance with the 1940 Act,
the Code, the SOX Act, the USA Patriot Act of 2001 and the policies and
limitations of the Fund relating to its portfolio investments as set forth in
its current prospectus and statement of additional information.  USBFS’ services
hereunder shall not relieve the Fund of its responsibilities for assuring such
compliance or the Board of Director’s oversight responsibility with respect
thereto.

 

13.                               Term of Agreement; Amendment

 

This Agreement shall become effective as of the date first written above.  This
Agreement may be terminated by either party upon giving 90 days prior written
notice or such shorter period as is mutually agreed upon by the parties. 
Notwithstanding the foregoing, this Agreement may be terminated by any party
upon the breach of the other party of any material term of this Agreement if
such breach is not cured within 15 days of notice of such breach to the
breaching party.  This Agreement may not be amended or modified in any manner
except by written agreement executed by USBFS and the Fund, and authorized or
approved by the Board of Directors.

 

14.                               Duties in the Event of Termination

 

In the event that, in connection with termination, a successor to any of USBFS’
duties or responsibilities hereunder is designated by the Fund by written notice
to USBFS, USBFS will promptly, upon such termination and, in the absence of
material breach by USBFS, at the expense of the Fund, transfer to such successor
all relevant books, records, correspondence and other data established or
maintained by USBFS under this Agreement in a form reasonably acceptable to the
Fund (if such form differs from the form in which USBFS has maintained the same,
the Fund shall pay any expenses associated with transferring the data to such
form), and will cooperate in the transfer of such duties and responsibilities,
including provision for assistance from USBFS’ personnel in the establishment of
books, records and other data by such successor.  If no such successor is
designated, then such books, records and other data shall be returned to the
Fund.

 

15.                               Assignment

 

This Agreement shall extend to and be binding upon the parties hereto and their
respective successors and assigns; provided, however, that this Agreement shall
not be assignable by the Fund without the

 

9

--------------------------------------------------------------------------------


 

written consent of USBFS, or by USBFS without the written consent of the Fund
accompanied by the authorization or approval of the Fund’s Board of Directors.

 

16.                               Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin, without regard to conflicts of law principles.  To the
extent that the applicable laws of the State of Wisconsin, or any of the
provisions herein, conflict with the applicable provisions of the 1940 Act, the
latter shall control, and nothing herein shall be construed in a manner
inconsistent with the 1940 Act or any rule or order of the SEC thereunder.

 

17.                               No Agency Relationship

 

Nothing herein contained shall be deemed to authorize or empower either party to
act as agent for the other party to this Agreement, or to conduct business in
the name, or for the account, of the other party to this Agreement.

 

18.                               Services Not Exclusive

 

Nothing in this Agreement shall limit or restrict USBFS from providing services
to other parties that are similar or identical to some or all of the services
provided hereunder.

 

19.                               Invalidity

 

Any provision of this Agreement which may be determined by competent authority
to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  In such case,
the parties shall in good faith modify or substitute such provision consistent
with the original intent of the parties.

 

20.                               Notices

 

Any notice required or permitted to be given by either party to the other shall
be in writing (which can include email) and shall be deemed to have been given
on the date delivered personally or by courier service, or three days after sent
by registered or certified mail, postage prepaid, return receipt requested, or
on the date sent and confirmed received by facsimile transmission to the other
party’s address set forth below:

 

Notice to USBFS shall be sent to:

 

U.S. Bancorp Fund Services, LLC

615 East Michigan Street

Milwaukee, WI  53202

 

10

--------------------------------------------------------------------------------


 

and notice to the Fund shall be sent to:

 

MVC Capital, Inc

287 Bowman Avenue, 2nd Floor

Purchase, NY 10577

Attn:

Phone:

Fax:

 

21.                               Multiple Originals

 

This Agreement may be executed on two counterparts, each of which when so
executed shall be deemed to be an original, but such counterparts shall together
constitute but one and the same instrument.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.

 

MVC CAPITAL, INC.

 

 

 

By:

/s/ Scott Schuenke

 

 

 

 

Name:

Scott Schuenke

 

 

 

 

Title:

 

 

 

 

 

 

U.S. BANCORP FUND SERVICES, LLC

 

 

 

By:

/s/ Anita Zagrodnik

 

 

 

 

Name:

Anita Zagrodnik

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A to the Fund Accounting Servicing Agreement

 

Fund Accounting Services and Fund Administration Services Fee Schedule at
April 2018

 

With respect to the minimum annual fee, the Fee Schedule for the Fund
Administration Servicing Agreement shall be read in conjunction with the Fee
Schedule for the Fund Accounting Servicing Agreement between the same parties
and entered into as of the same date.  That schedule in full is reproduced
below:

 

Annual Fee Schedule

 

Fund Administration & Fund Accounting Services Fee Schedule

 

Annual Fee Based Upon Average Net Assets Per Fund*

 

8 basis points on the first $100 million

6 basis points on the next $200 million

4.5 basis points on the remaining balance

Minimum Annual Fee: $165,000 per fund

 

SAS70 Type II report included in annual base fee

 

NOTE: Conversion, multiple classes, master/feeder and multiple manager funds,
and extraordinary services quoted separately.

 

All schedules subject to change depending upon use of unique security type
requiring special pricing or accounting arrangements.

 

Fund Accounting

 

Corporate Action and Factor Services (security paydown)

 

·                  $2.00 per Equity Security per Month

·                  $1.50 per CMOs, Asset Backed, Mortgage Backed Security per
Month

 

Additional Services

 

Additional services not included above shall be mutually agreed upon and
documented on the Additional Services fee schedule Master/Feeder structures and
additional services mutually agreed upon.

 

Miscellaneous Expenses

 

All other miscellaneous fees and expenses, including but not limited to the
following, will be separately billed as incurred: Fair Value Services, SWIFT
processing and customized reporting; postage, stationery, programming, special
reports, third-party data provider costs (including Bloomberg, S&P, Moody’s,
Morningstar GICS, MSCI, Lipper, etc.), proxies, insurance, EDGAR/XBRL filing,
record retention, federal and state regulatory filing fees, expenses related to
and including travel to and from Board of directors meetings, third party
auditing and legal expenses, wash sales reporting (GainsKeeper), tax e-filing
charges, PFIC monitoring and conversion expenses (if necessary).

 

Additional Services

 

Additional services not included above shall be mutually agreed upon and
documented on the Additional Services fee schedule: USBFS legal administration
(e.g., annual legal administration and subsequent new fund launch), daily
performance reporting, daily compliance testing, Section 18 compliance testing,
Section 15(c) reporting, equity & fixed income attribution reporting, electronic
Board book portal (BookMark), Master/Feeder Structures and additional services
mutually agreed upon.

 

In addition to the fees described above, additional fees may be charged to the
extent that changes to applicable laws, rules or regulations require additional
work or expenses related to services provided (e.g., compliance with new
liquidity risk management and reporting requirements).

 

2

--------------------------------------------------------------------------------